 

AMENDEMENT TO THE ASSIGNMENT AGREEMENT BETWEEN
MEDICAL DEVICE INTERNATIONAL LIMTED, ASSIGNOR
AND LIFE CARE MEDICAL DEVICES, ASSIGNEE

 

The duly executed assignment of intellectual property agreement of International
Patent Application No. PCT/IB2010/000797 from Medical Device International
Limited, Assignor to Life Care Medical Devices Limited, Assignee is hereby
amended to include the following terms and conditions:

 

Life Care Medical Devices Limited shall pay to Medical Device International
Limited 2% of net sales it receives as a result of the sale of product resulting
from the reduction in practice of the aforementioned provisional patent.

 

Life Care Medical Devices shall supply to Medical Device International Limited a
signed report of net sales on a monthly basis no longer than 7 days from the end
of the month.

 

Remuneration in the amount of 2% of the total royalty revenue related to the
assigned intellectual property shall be paid to Medical Device International
Limited by the 14th calendar day of the month following.

 

Remuneration to Medical Device International Limited shall commence no later
than January 2011 and shall not be any less than $5,000/month beginning January
2011.

 

AGREED:           ASSIGNOR:   ASSIGNEE:       /s/   /s/ Medical Device
International Limited   Life Care Medical Devices Limited By:  Arthur Malvett  
By:  Glenn S. Foley Managing Director   Managing Director Date:  August 11, 2010
  Date:  

 

[tex99-2logo.jpg]

 

 

 

